Citation Nr: 1338894	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Appellant served in the Marine Corps Reserve.  This included various periods of active duty for training (ACDUTRA), with an initial period of active duty from June to November 1999, and inactive duty for training (INACDUTRA).  He was also called up for active duty service in the Marines from June 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for minimal degenerative disc disease (DDD) of the lumbar spine L5-S1 (claimed as back pain) and for mild hyperactive airway disease (claimed as asthma) was denied therein.  The Appellant appealed each of these determinations.

Based on review of the Appellant's paper claims file and Virtual VA electronic claims file, the issues comprising this matter have been recharacterized as set forth above.  They indeed are now more inclusive for his benefit.  The aforementioned review also reveals that additional development is needed.  Accordingly, this matter is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

While the Board regrets the delay entailed by a remand, adjudication of this matter cannot proceed at this time.  Additional development is needed to ensure that the Appellant is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefits claimed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Medical Examination and Opinion

VA's duty to assist includes a mandate that any VA medical examination or opinion obtained with respect to a service connection claim be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination or opinion is adequate when it allows the Board to undertake a fully informed adjudication.  Id.  The disability present, if any, must be described in sufficient detail during the examination.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Consideration must be given to the entire medical history.  Id.  This helps ensure that the factual premises underlying the opinion are accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for the opinion also must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Appellant was afforded a VA medical examination concerning his back and respiratory system in October 2009.  He was diagnosed as having DDD at lumbar L5-S1, mild asthma, and chronic obstructive pulmonary disease (COPD).  The examiner opined that none of the diagnosed disabilities was caused by or related to the Appellant's service.  The rationale for this conclusion is tenuous.  Indeed, reliance on an inaccurate factual premise is evident in the VA medical opinions.  

Service treatment records show that the appellant complained of respiratory problems during his initial period of active service, but there is no indication of any such problems prior thereto.  To the contrary, his lungs were evaluated as normal during a July 1998 pre-enlistment examination.  He was then seen on multiple occasions in 1999 for an upper respiratory infection.  Private treatment records document various diagnoses including asthma and COPD in 2000.  The appellant argues that his infection in 1999 caused both these problems.  However, with respect to COPD, the examiner noted that the most common etiology worldwide is chronic smoking.  The examiner thus presumably concluded that the Appellant's chronic smoking is the cause of his COPD, but this was not explained.  No source was supplied or even cited for the aforementioned medical principle.  As for his asthma, the examiner indicated that the conditions preexisted active service and were not worsened beyond natural progression during his service.

Similar inconsistencies are found with respect to the Veteran's low back disorder.  Specifically, while he provided a history of low back pain when he entered service in June 2004, his entrance examination found his lumbar spine to be normal.  The presumption of soundness would thereby attach.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  He was subsequently evaluated in April, May, and June 2005 for lumbar strain and mechanical low back pain.  An April 2005 note indicates that the Veteran had been experiencing low back pain since January 2005 while he was in Iraq, and that the onset of pain occurred after heavy lifting.  However, with little explanation, the VA examiner simply determined that the Veteran's back problems preexisted service and was not aggravated. 

For these reasons, adjudication at this time would not be fully informed.  There remain questions as to presumption of soundness as well as direct onset.  It follows that arrangements must be made for another VA examination or examinations complete with opinions.  These arrangements shall follow completion of all records development so that the examiner has or examiners have the benefit of the Appellant's entire updated medical history.  Each VA medical opinion additionally shall be inclusive of all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  To ensure a clear and fully articulated rationale, or explanation, the pertinent evidence as it relates to pertinent medical principles shall be discussed

II.  Records

The duty to assist also requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA has obtained the  VA treatment records dated into April 2010.  Some of these records mention his thoracolumbar spine and respiratory system.  Therefore, it is inferred that there may be pertinent VA treatment records dated from April 2010 to present.  Updated VA treatment records have not been requested by VA.  A request or requests for them must be made, all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The appellant has submitted a private treatment record, and VA also has obtained some of his private treatment records.  All are from Dr. P.T.  These records, which are dated into October 2009, concern ongoing respiratory system care.  It accordingly is inferred that there may be pertinent treatment records from Dr. P.T. dated between October 2009 and the present.  Thus, VA must ask the Appellant to submit updated treatment records from Dr. P.T. as well as treatment records regarding respiratory system or back care from any other private source dated at any time since his separation from service.  He alternatively must be asked to provide enough information to identify and locate these records along with an authorization for their release to VA.  If he provides the information and authorization, an initial request for the records must be made.  

Accordingly, this matter is REMANDED for the following:

1.  Make as many requests as necessary to obtain updated VA treatment records regarding the Appellant dated from April 2010 to present.  Associate all records received with the paper or electronic claims file.

2.  Also ask the Appellant either to submit any updated treatment records from Dr. P.T. dated from October 2009 to present or to provide enough information to identify and locate them along with an authorization for their release to VA.  Ask him the same regarding any other treatment records from a private source regarding respiratory system or back care dated at any time since his separation from service.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.

3.  If requested treatment records, whether VA or private, ultimately are not received or are received but are incomplete, next notify the Appellant and his representative pursuant to established procedure.  Document the paper or electronic claims file claims as appropriate in this regard.

4.  After completion of the above, arrange for the Appellant to undergo an appropriate VA examination or appropriate examinations regarding his thoracolumbar spine disability and respiratory disability.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report or reports to be placed in one of these files.  The examiner(s) also shall document in the report(s) an interview with the Appellant regarding his relevant symptoms and their impact on his activities.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report(s).  The examiner(s) then shall render an opinion in the report(s) as to following:

a. Is there clear and unmistakable evidence (undebatable) that a thoracolumbar spine disability preexisted the appellant's active service in June 2004?

b. If there is there clear and unmistakable evidence  that a thoracolumbar spine disability preexisted active service in June 2004, is there clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression by the appellant's active service?

c. Whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's thoracolumbar spine disability was incurred during or is related to his active duty service from June 2004 to May 2005.

d. Whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's thoracolumbar spine disability manifested, even if not diagnosed, to a compensable degree between May 2005 and May 2006.  Chronicity and continuity of symptomatology shall be considered in this regard.  

e. Is there clear and unmistakable evidence that a respiratory disability preexisted the appellant's active service in June 1999?

f. If there is there clear and unmistakable evidence  that a respiratory disability preexisted active service in June 1999, is there clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression by the appellant's active service in 1999 or from June 2004 to May 2005?

g. Whether it is at least as likely as not that the Appellant's respiratory disability (previously diagnosed as mild asthma and COPD) was incurred during or is related to his initial period of active service from June to November 1999.

A clear and complete rationale (explanation) for each opinion shall be provided by the examiner(s) in the report(s).  This includes a discussion of pertinent medical principles, with a citation for and copy if possible of any medical literature referenced, as they concern the pertinent medical and lay evidence.  The medical evidence includes service treatment records, VA and private treatment records, and the October 2009 VA medical examination.  The lay evidence includes statements from the Appellant and, if submitted, statements from those acquainted with him.

If an opinion cannot be provided without resort to speculation, a clear and complete rationale still is required.  The examiner specifically shall discuss whether he/she cannot provide an affirmative or negative opinion due to a lack of the appropriate qualifications or the need for more information or whether nobody in the medical community at large could provide such an opinion due to the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or the inability to obtain needed information.  Researching medical literature may be necessary to do so.  Once again, a citation for it is required with a copy to be provided if possible.

5.  Then readjudicate the Appellant's entitlement to service connection for a thoracolumbar spine disability and for a respiratory disability.  If either determination is favorable to him, furnish him and his representative with a rating decision.  Place a copy of the rating decision in the paper or electronic claims file.  If either determination is not favorable to him, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond.  Place a copy of the SSOC in the paper or electronic claims file.  Lastly, process all issues addressed in the SSOC for return to the Board.

No action is required of the Appellant until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  The Appellant also is advised that he has the right to submit additional evidence and argument regarding this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  All matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

